Title: To John Adams from Tristram Dalton, 28 June 1797
From: Dalton, Tristram
To: Adams, John



Dear Sir
Washington 28th June 1797

Under the 26th of March last I did myself the Honor and Pleasure to address You—and to present my sincere Congratulations—and respectful Regards—
At that time I took the Liberty of mentioning some circumstances relative to this City—and to the competition excited between the Proprietors of the different parts of it, and of the Lands around—and the baneful Effects of their various movements—
In many instances, Collision of private interest tends to a general Good. In this it seems to have an opposite Direction—
Pardon me, Sir, If I detain you a moment longer on this Subject, deemed, by Numbers, of the highest Importance to the Union.
Facts are liable to be wrongly stated, or grossly misrepresented by each party—Little reliance can be placed on the Tales, or propositions of either.
Great Fears, and I believe not without foundation, are entertained by many, that Monies, sufficient to complete the Capital—and the House intended for the President—in season—will not be had—
It is reported that the Commissioners of the City, who ought to be perfectly acquainted with the Means, & the End, say that they are equal—
By a strict examination into the State of the funds—and an exact calculation of the Expences—& Time—necessary to finish the One Building—or the Other, or both, if carried on together, an Estimate can be made, on more sure grounds, than an Individual, out doors, has in his power to form—
These must come thro’ the Commissioners—
Serious apprehensions that both Objects cannot be attained by the year 1800, are expressed by Gentlemen of each End of the City.
In my letter aforementioned I hinted how gratifying a Visit from yourself to the City, would be to many—I find this Favor more and more wished for.
Should your Time permit this Honor You can have a right Judgment in all Things, that relate to this permanent Seat of Government.
If you should wish for Information from an Individual, It would afford me pleasure to hand any to you, that can be acquired in this business—You may rely on impartiality in any Statements that I might make.
Mrs. Dalton requesting me to put under Cover to your kind Care a Letter for her much beloved Friend Mrs. Adams, I hope, will serve as an Excuse for my Intrusion on your highly important moments.
With the greatest Esteem—and / most affectionate Respect— / I am Dear Sir / Your obliged Friend / And obedient humle. Servant
Tristram Dalton